No.    89-565

            IN THE SUPREME COURT OF THE STATE OF MONTANA




MIKE MIGHT,
                Appellant,
     -vs-
ERMINDO ZAVARELLI and AMVETS POST NO. 4,
                Petitioner and Respondents,
                                                          - r-
                                                          --i        3
DEPARTMENT OF REVENUE OF THE STATE OF MONTANA,
LIQUOR DIVISION and LEO MIGHT,                            -.-
                                                           -
                                                          -I.-,,     =3
                                                                     5l
                                                                      -
                                                                          -
                Respondents and Respondents.


                                                          c-2   ;.
APPEAL FROM:    District Court of the Fourth ~ u d i c i a ~ ~ i s < ~ c t ,
                In and for the County of Missoula,     5
                The Honorable Douglas G. Harkin, Judge presiding.


COUNSEL OF RECORD:
     For Appellant (s):
                Timothy D. Geiszler; Geiszler    &   Newcomer, Missoula,
                Montana
     For Respondent (s):
                John C. Schulte, Missoula, Montana
                Eric Fehlig, Tax Counsel, Dept. of Revenue, Helena,
                Montana
                Leo Might, Pro Se, Missoula, Montana


                                   Submitted on Briefs: Jan. 25, 1990
                                              Decided: March 9 , 1990
Filed:

                     {
                           Clerk
  Justice John C. Sheehy delivered the Opinion of the Court.



       Mike Might appeals the partial summary judgment granted by the
  District Court, Fourth Judicial District, Missoula County to
  petitioners/respondents Ermindo Zavarelli and Amvets Post No. 4,
  allowing the status of the premises located at 411 N. California,
  Missoula, Montana, to continue as a legal nonconforming use. This
  Court finds substantial evidence in the record which supports the
  District Court's judgment. Further, we accept the District Court's
  determination that, an earlier declaratory judgment of the District
  Court controlled, the lapse of time was beyond the control of
  petitioners, and there is no evidence of abandonment to trigger the
  90-day lapse provision of the zoning ordinance. Petitioners are
  not barred from applying for a new beverage license.
       Affirmed. Let remittitur issue forthwith. See Rules 34 and
  35, M.R.App.P.
       Pursuant to Section I, Paragraph 3(c), Montana Supreme Court
  1988 Internal Operating Rules, this decision shall not be cited as
  precedent and shall be published by its filing as a public document
  with the Clerk of the Supreme Court and by a report of its result
  to Montana Law Week, State Reporter and West Publishing Company.



                                                    Justice '
  We Concur:         /



7 .q    ,Chief   Justice   //




            Justices   '